La Jueza Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Los hechos que originaron el recurso del epígrafe se ex-ponen a continuación, según surgen de autos.
La Sra. Sandra Dee Hill y el Sr. Juan José Crespo Rivera contrajeron matrimonio el 10 de enero de 1992, para lo cual otorgaron capitulaciones matrimoniales que esta-blecieron el régimen de separación de bienes. De dicha unión nació el menor J.J. Crespo Hill, único hijo de la pareja. El 11 de febrero de 1996 la señora Hill, hija de los peticionarios Dorothy y Thomas Hill (en adelante esposos Hill), falleció víctima de un accidente aéreo.(1) El Tribunal de Primera Instancia, Subsección de Distrito, Sala de San Juan, declaró como únicos y universales herederos de la señora Hill al menor J.J. Crespo Hill y a su cónyuge su-pérstite, el Sr. Juan José Crespo Rivera, en cuanto a la cuota viudal usufructuaria que por ley le corresponde.
Así las cosas, el señor Crespo Rivera presentó una peti-ción de autorización judicial para la venta de la casa en la cual residía con su esposa fallecida y que pasó a ser pro-piedad del menor. El Tribunal de Primera Instancia, Sala Superior de Carolina,(2) celebró una vista evidenciaría a la que compareció la Leda. Pilar de León, Procuradora de Re-laciones de Familia, en representación del menor. El foro de instancia autorizó la venta del inmueble en pública su-basta por el precio mínimo de $238,000.
El señor Crespo Rivera acudió al tribunal de instancia para solicitar una enmienda a la orden que autorizaba la venta de la casa de su hijo. Alegó que no podía continuar
*294pagando la hipoteca de $123,900 que gravaba la propiedad e informó que había una persona interesada en adquirir el inmueble por la cantidad de $225,000. Propuso al tribunal que para cumplir con el precio mínimo impuesto en la or-den que autorizó la venta, él personalmente estaba dis-puesto a pagar la diferencia de $13,000, los cuales proven-drían de la conmutación de su cuota viudal usufructuaria.
La Procuradora de Relaciones de Familia no tuvo obje-ción a lo solicitado, siempre que el señor Crespo Rivera depositara en el tribunal el dinero en beneficio del menor. El foro de instancia autorizó la venta de la casa por la cantidad de $225,000, aceptó la renuncia por parte del re-currido de los $13,000 que formaban parte de su cuota usu-fructuaria y ordenó que del producto de la venta se pagara la hipoteca que gravaba el inmueble y que el vendedor de-bía encargarse de los gastos de la compraventa. Además, autorizó al alguacil del tribunal a firmar la escritura de compraventa en representación del menor.
El 8 de abril de 1997 el señor Crespo Rivera presentó una moción en el tribunal de instancia en la que solicitó la división de la comunidad de bienes existente entre él y su difunta esposa, y la partición de la herencia entre él y su hijo. Solicitó que el tribunal le concediera $41,581.17 de su cuota viudal usufructuaria y que se le concediera al menor $83,240.59 que serían depositados en un cero cupón en The Bank & Trust of Puerto Rico. Solicitó, además, que se le reconociera un crédito por los pagos de la hipoteca que gra-vaba el inmueble por la cantidad de $9,528.26. Dicho foro ordenó que la solicitud fuera notificada al Procurador de Relaciones de Familia.
Así las cosas, el Procurador presentó un informe en el que expuso que el señor Crespo Rivera no había depositado los $13,000 en el tribunal; que era necesario el nombra-miento de un defensor judicial, y que dicho nombramiento debía recaer sobre un pariente del menor, preferiblemente de la línea materna. El señor Crespo Rivera solicitó que se *295nombrara al Ledo. Pedro R. Cintrón Rivera como defensor judicial del menor. Luego de celebrar una vista evidencia-ría, el tribunal de instancia nombró al licenciado Cintrón Rivera como defensor judicial del menor, con la oposición de la Procuradora de Relaciones de Familia.
El 22 de agosto de 1997 el recurrido presentó una nueva petición de división de la comunidad de bienes existente entre él y su difunta esposa, la partición del caudal relicto y el nombramiento del licenciado Cintrón Rivera como de-fensor judicial del menor. El 23 de diciembre de 1997 los esposos Hill, abuelos maternos del menor, presentaron una moción de intervención en el procedimiento relacionado con la autorización judicial, en la cual alegaron que nunca se les notificó del procedimiento de nombramiento del de-fensor judicial de su nieto. Recomendaron al tribunal que nombrara como defensor judicial a un pariente de la línea materna, la destitución del licenciado Cintrón Rivera y, además, que el tribunal ordenara al señor Crespo Rivera el depósito de los $13,000.
El tribunal de instancia declaró con lugar dicha moción, lo cual permitió la comparecencia e intervención de los abuelos maternos en todas las etapas del procedimiento. Luego de celebrar la vista evidenciaría, dicho foro ratificó el nombramiento del licenciado Cintrón Rivera como de-fensor judicial del menor. Además, denegó el nombra-miento de los esposos Hill como defensores judiciales por encontrar que existía un conflicto de intereses entre éstos y su nieto ya que estaban pendientes varios procedimientos judiciales. Estos eran: (1) una petición de partición de he-rencia presentada en la Sala de Carolina (Civil Núm. FEX97-0207) por el señor Crespo Rivera, en la cual los abuelos maternos eran interventores; (2) una demanda en daños y perjuicios (Civil Núm. CDP96-0395), en la que figuraban como demandantes el señor Crespo Rivera y su hijo, contra Hill Construction Company, corporación de la cual los esposos Hill eran accionistas, y (3) una petición de *296relaciones abuelo-filiales presentada por Thomas y Dorothy Hill (Civil Núm. DCU97-002). Finalmente, el tribunal de instancia ordenó al señor Crespo Rivera depositar, bajo apercibimiento de desacato, la cantidad de $13,000 a nom-bre del menor J.J. Crespo Hill. El señor Crespo Rivera de-positó la cantidad ordenada por el tribunal.
El 11 de marzo de 1998 los esposos Hill presentaron una moción para solicitar el nombramiento de un defensor judicial. Alegaron que el licenciado Cintrón Rivera no es-taba autorizado a ejercer el cargo en el procedimiento de división de comunidad y partición de herencia, ya que ha-bía sido nombrado defensor judicial en un procedimiento de autorización para la venta de un inmueble propiedad del menor. Los esposos Hill alegaron que un defensor judicial solamente puede fungir como tal en un asunto determinado. Solicitaron que se nombrara como defensora judicial a la Sra. Mildred Marie Escudero Suárez, tía polí-tica y madrina del menor. El recurrido se opuso al nombra-miento de la señora Escudero Suárez como defensora judicial, ya que entre ella y el menor existía un alegado conflicto de intereses como consecuencia de la acción en daños y peijuicios instada por el señor Crespo Rivera y el menor contra Hill Construction Company, corporación de la cual el esposo de la señora Escudero Suárez es vice-presidente.
Luego de varios incidentes procesales,(3) los esposos Hill solicitaron la desestimación de la demanda instada por el señor Crespo Rivera al aducir que éste no tenía capacidad jurídica para presentar un juicio de partición de herencia en representación de su hijo. El señor Crespo Rivera alegó en su réplica que como usufructuario del caudal relicto te-nía derecho a reclamar la partición de la herencia. El tri*297bunal declaró no ha lugar la solicitud de desestimación presentada por los esposos Hill.
El 9 de febrero de 1999 el tribunal de instancia emitió una resolución mediante la cual resolvió que el señor Crespo Rivera tenía derecho al 50% de los pagos de la hi-poteca hechos en vida de la causante, sujeto a que acredi-tara con prueba documental la cuantía de éstos. Así las cosas, el demandante recurrido solicitó nuevamente al foro de instancia que ordenara el pago de $50,674.58 por con-cepto del crédito por los pagos de la hipoteca y de la con-mutación de su cuota viudal usufructuaria. Los esposos Hill se opusieron a la solicitud alegando que dicha canti-dad representaba una tercera parte del caudal hereditario perteneciente al menor.
Finalmente, el tribunal autorizó el pago de $41,146.42 como cuota viudal usufructuaria y un crédito de $9,528.16 por concepto de pagos de la hipoteca. Además, autorizó al defensor judicial a llevar a cabo la partición de la herencia.
Los peticionarios acudieron al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) alegando que el foro de instancia erró al autorizar el pago de $41,146.42 como cuota viudal usufructuaria; al reconocer un crédito a favor del señor Crespo Rivera por la cantidad de $9,528.16, y al determinar que el defensor judicial es-taba autorizado para solicitar la partición de la herencia. Dicho foro determinó que los esposos Hill no tenían legiti-mación activa para solicitar la revisión del dictamen del tribunal.
Inconformes, los peticionarios acudieron ante nos me-diante un recurso de certiorari, en el cual alegan la comi-sión de los errores siguientes:
1. Erró el Tribunal de Circuito de Apelaciones al resolver que los abuelos maternos del menor J.J. Crespo Hill, heredero único en el procedimiento de partición de herencia, no tienen legitimación activa para incoar [el] recurso de certiorari ante el Tribunal de Circuito de Apelaciones por no haber sufrido un *298daño directo y por no tener legitimación para invocar derechos de terceros.
2. Erró el Tribunal de Circuito de Apelaciones al resolver que los abuelos maternos del menor J.J. Crespo Hill, quienes no fueron notificados de vista alguna para la designación del de-fensor judicial, están impedidos de impugnar la designación de dicho [sic] defensor judicial.
3. Erró el Tribunal de Circuito de Apelaciones al resolver que el menor J.J. Crespo Hill está debidamente representado y debidamente protegidos sus intereses por las actuaciones del defensor judicial, Ledo. Pedro R. Cintrón Rivera, de recomen-dar la partición que el padre del menor desea en la herencia, cuando sólo le corresponde el usufructo y cuando dicha peti-ción equivale a casi un tercio del caudal del menor. Petición de certiorari, pág. 6.
Las partes han presentado sus alegatos y procedemos a resolver.
rH HH
Por estar estrechamente vinculados, discutiremos con-juntamente los señalamientos de error referentes a la legi-timación activa de los esposos Hill para intervenir en el procedimiento de nombramiento del defensor judicial y su facultad para impugnarlo.
El ejercicio de la función revisora de los tribunales está gobernado por ciertas doctrinas de autolimitación que tienen su génesis en consideraciones prudenciales y en requisitos constitucionales. R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, Universidad Interamericana de Puerto Rico, 1997, Vol. I, pág. 195. Estas doctrinas dan vida al principio de justiciabilidad. Un asunto no es justiciable cuando: se trata de resolver una cuestión política; una de las partes carece de legitimación activa para promover un pleito; después de comenzado el litigio hechos posteriores lo tornan en académico; las partes pretenden obtener una opinión consultiva, y cuando se pretende promover un pleito que no está maduro. Noriega v. Hernández Colón, 135 D.P.R. 406, 421-422 (1994).
*299El requisito de legitimación activa para la justiciabilidad de una controversia ejerce la función primordial de asegurarle al tribunal que la parte promovente tiene tal interés en la acción que con toda probabilidad habrá de proseguir su causa de acción vigorosamente y traerá a la atención del tribunal los asuntos en controversia. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). El promovente de una acción debe demostrar: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, no abstracto o hipotético; (3) que existe una conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge al palio de la Constitución del Estado Libre Asociado o de una ley. Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); Hernández Torres v. Gobernador, 129 D.P.R. 824, 836 (1992); Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980).
Cuando se cuestiona la legitimación de una parte para entablar un pleito, el juzgador debe tomar como ciertas las alegaciones del reclamante e interpretarlas desde el punto de vista más favorable a éste. Nuestra jurisprudencia ha interpretado de forma flexible y liberal los requisitos de legitimación activa durante las últimas décadas, ya que de lo contrario se les cerrarían las puertas de los tribunales a aquellas personas y entidades que han sido adversamente afectadas por actuaciones del Estado o de personas particulares y que presentan reclamaciones que pueden ser atendidas debidamente por el Poder Judicial. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 564, 567 (1989).(4)
*300Debido a que la presente controversia está relacionada con el nombramiento de un defensor judicial y con cuáles personas pueden intervenir legítimamente en dicho proce-dimiento, examinemos las normas sobre el particular.
El defensor judicial “es un tutor especial nombrado [por el tribunal] para que represente a un incapacitado o a un menor en un pleito en específico”. R & G Premier Bank P.R. v. Registradora, 158 D.P.R. 241 (2002); Rivera y otros v. Bco. Popular, 152 D.P.R. 140 (2000); Fernández Martínez v. Tribunal Superior, 89 D.P.R. 754, 758 (1964). Dicho nombramiento procede en virtud del poder de parens patriae que ostenta el Estado y que tiene como único y principal objetivo asegurar el bienestar de los menores e incapacitados. Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298, 301 (1985); Ex parte Maldonado, 42 D.P.R. 867 (1931).
La Regla 15.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, reconoce la facultad de los tribunales para nombrar un defensor judicial que represente a un menor de edad o a una persona incapacitada judicialmente en una causa de acción cuando lo juzgue conviente o esté dispuesto por ley. Por su parte, el Art. 160 del Código Civil, 31 L.P.R.A. sec. 617, establece que
[sjiempre que en algún asunto ambos padres o alguno de ellos tenga un interés opuesto al de sus hijos no emancipados, el Tribunal Superior nombrará a éstos un defensor judicial que los represente en juicio o fuera de él.
El nombramiento del defensor judicial provisto en los casos donde los progenitores tengan un interés contrario al del menor constituye una excepción a los derechos y las obligaciones que tienen los padres por ostentar la patria potestad de sus hijos menores no emancipados. Entre estas obligaciones se encuentra la de representarlos en cualquier acción que pueda redundar en provecho de los menores. Art. 153 del Código Civil, 31 L.P.R.A. see. 601; *301Méndez v. Sucn. Sella González, 62 D.P.R. 345, 347 (1943). La representación mediante un defensor judicial es una excepción que se fundamenta en los intereses opuestos de los padres y el menor.
El “interés opuesto” a que se refiere [el Art. 160] ha sido inter-pretado en el sentido de que exista una incompatibilidad de intereses sobre determinados bienes, por ser los padres y los hijos, por ejemplo, copartícipes de una misma herencia o, res-pectivamente, herederos y legatarios de la misma sucesión. Guerra v. Ortiz, 71 D.P.R. 613, 623 (1950).
Se considera que como los intereses de los padres son incompatibles con los de sus hijos, aquéllos podrían actuar en menoscabo de los intereses de los menores.(5)
Ante tal conflicto, el Código Civil dispone que:
El Tribunal Superior a petición de cualquiera de los padres, del mismo menor, del fiscal o de cualquiera persona capaz para comparecer enjuicio, conferirá el nombramiento de defensor al pariente del menor a quien en su caso correspondería la tutela legítima, y a falta de éste, a otro pariente o a un extraño. (Enfasis suplido.) Art. 160 del Código Civil de Puerto Rico, supra.
Por su parte, el Art. 178 del Código Civil, 31 L.P.R.A. see. 701, establece:
En defecto de tutor testamentario nombrado por cualquiera de los padres, la tutela legítima de los menores no emancipa-dos corresponderá a la persona que el tribunal designe de en-tre las personas mencionadas a continuación, teniendo en cuenta los mejores intereses y bienestar del menor:
(1) A cualquiera de los abuelos.
(2) A cualquiera de los hermanos.
(Énfasis suplido.)
Finalmente, la Regla 21.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, reconoce legitimación activa a aque-*302lias personas a quienes alguna ley les “confiera un derecho condicional a intervenir” y cuando tienen “algún derecho o interés en la propiedad o asunto objeto del litigo”. El nom-bramiento del defensor judicial se hará mediante una pe-tición bajo juramento. Art. 611 del Código de Enjuicia-miento Civil, 32 L.P.R.A. see. 2666.
De las recién citadas disposiciones se colige que cualquier persona capaz para comparecer en juicio tiene legitimación para solicitar el nombramiento de un defensor judicial a un menor cuando los intereses de éste y de sus padres o de uno de ellos están en conflicto. Estas disposiciones reconocen la legitimación de los esposos Hill, abuelos del menor J.J. Crespo Hill —e incluso la de un extraño— para intervenir en el procedimiento donde se nombró al licenciado Cintrón Rivera como defensor judicial de su nieto. El reconocimiento de legitimación activa a cualquier persona en este tipo de procedimientos propende a la protección de los intereses del menor en cuanto a sus bienes, incluso la disposición y enajenación de éstos. Además, se espera que la intervención de estas personas contribuya a proteger el alto interés público con el que están revestidos los asuntos relacionados con menores de edad. Galarza Rivera v. Mercado Pagán, 139 D.RR. 619, 638 (1995); Martínez v. McDougal, 133 D.RR. 228, 231 (1993); Guerra v. Ortiz, 71 D.P.R. 613, 623 (1950).
La legitimación activa de los esposos Hill también queda evidenciada en los Arts. 160 y 178 del Código Civil, supra, que establecen que se nombrará como defensor judicial a quien corresponda la tutela legítima. En el orden preferencial establecido para tal nombramiento se encuentran los abuelos en el primer lugar. (6) En tales casos, los abuelos intervendrán con el objetivo de salvaguardar los intereses del menor en la causa de acción. Induda-*303blemente, los abuelos tienen legitimación activa para intervenir en el procedimiento de nombramiento de un de-fensor judicial para su nieto cuando los intereses de éste y de sus padres están en conflicto, ya que la propia ley les reconoce el derecho a intervenir.
Estas disposiciones que les conceden a los abuelos la facultad de fungir como defensores judiciales de sus nietos y de intervenir en los procedimientos conducentes a tal nombramiento, forman parte de un esquema legislativo mediante el cual se ha reconocido el rol de los abuelos en la formación y el cuidado de sus nietos. Por ejemplo, me-diante la Ley Núm. 182 de 22 de diciembre de 1997, se incorporó al Código Civil el Art. 152A (31 L.P.R.A. see. 591a) para reconocerles a los abuelos el derecho a solicitar visitas a sus nietos cuando alguno de los padres haya muerto y en casos de divorcio, separación o nulidad del matrimonio. La Ley Núm. 9 de 19 de enero de 1995, cono-cida como la Ley de Adopción, 32 L.P.R.A. see. 2699 et seq., reconoce el derecho de los abuelos biológicos del adoptando menor de edad, huérfano de padre, de madre o de ambos, a ser oídos en el procedimiento de adopción.
Por otro lado, los Arts. 143 y 144 del Código Civil, 31 L.P.R.A. sees. 562 y 563, establecen la obligación subsidiaria de los abuelos de alimentar a sus nietos cuando los padres no pueden proveerles alimentos a sus hijos, ya sea porque están física o mentalmente incapacitados para hacerlo, o porque no cuentan con recursos económicos suficientes. Piñero Crespo v. Gordillo Gil, 122 D.P.R. 246, 252-253 (1988). En síntesis, las anteriores disposiciones se fundamentan en el reconocimiento de los abuelos en la sociedad puertorriqueña como una figura esencial en el desarrollo de sus nietos, ya que “[c]omúnmente los abuelos se preocupan por la salud, la alimentación, el bienestar y la seguridad de sus nietos. Además, se esmeran en brindarles cariño, atención y orientación”. Alonso García v. S.L.G., 155 D.P.R. 91, 100 (2001).
*304En virtud de lo anterior, resolvemos que la propia legis-lación les ha reconocido legitimación activa a los abuelos para intervenir en el procedimiento de nombramiento de un defensor judicial para sus nietos cuando los intereses de los menores y de los padres sean claramente opuestos. Los abuelos, además, tienen legitimación activa para impug-nar el nombramiento del defensor judicial de su nieto, ya que son los primeros llamados para ejercer el cargo según las disposiciones del Código Civil. Cuando el defensor judicial es escogido por el mismo padre, como ha ocurrido en la presente controversia, con la oposición de la Procuradora de Relaciones de Familia y sin la notificación a los abuelos maternos, se hace más patente la legitimación activa de éstos en aras de defender los intereses del menor. Por con-siguiente, los esposos Hill tienen legitimación activa para instar el recurso de marras.
Por los fundamentos antes expuestos, se revoca la sen-tencia del Tribunal de Circuito de Apelaciones y se le de-vuelve el caso para resuelva en los méritos el recurso ins-tado por los peticionarios.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Rivera Pérez se inhibió.

 El accidente en el que falleció la Sra. Sandra Dee Hill ocurrió en un avión propiedad de Hill Aviation, de la cual los esposos Hill son accionistas.


 El caso fue trasladado a Carolina por haberse depositado en dicha sala el producto de la venta del inmueble.


 Conviene señalar que en agosto de 1998 el tribunal ordenó la consolidación del procedimiento voluntario de autorización judicial con la acción civil de división de comunidad y juicio de partición (Civil Núm. FAC97-0773).


 Véanse: Asoc. de Maestros v. Srio. de Educación, 156 D.P.R. 754 (2002); García Oyola v. J.C.A., 142 D.P.R. 532 (1997); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Solis v. Municipio de Caguas, 120 D.P.R. 53 (1987); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974); Soto v. Alcalde Municipio de Bayamón, 99 D.P.R. 415 (1970); Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 849 (1947).


 Sobre la incompatibilidad de intereses entre padres e hijos, véanse: Pabón v. Registrador, 75 D.P.R. 463 (1953); Álvarez et al. v. Registrador de Humacao, 25 D.P.R. 372 (1917); Jordán v. El Registrador de la Propiedad, 17 D.P.R. 809 (1911); Díaz v. El Registrador de la Propiedad, 17 D.P.R. 1074 (1911).


 Aunque el Código Civil establece un orden preferencial, el nombramiento siempre debe recaer en la persona que vele por el bienestar y los intereses del menor de la forma más adecuada.